Citation Nr: 0821799	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  98-09 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
(neck) disorder due to undiagnosed illness.

2.  Entitlement to service connection for excessive weight 
gain due to undiagnosed illness.

3.  Entitlement to service connection for hemorrhoids due to 
undiagnosed illness.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/bronchitis due to undiagnosed 
illness.

5.  Entitlement to service connection for a sinus disorder 
due to undiagnosed illness.

6.  Entitlement to service connection for a leg rash due to 
undiagnosed illness.

7.  Entitlement to service connection for gastroenteritis due 
to undiagnosed illness.

8.  Entitlement to service connection for heat 
intolerance/sensitivity due to undiagnosed illness.

9.  Entitlement to service connection for tinnitus due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active military service from February to June 
1989 and from January 1990 to December 1991.  He served in 
the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 1997 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board remanded this case in July 2003, March 2004, July 
2005, and most recently in November 2006 for further 
development and consideration.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The veteran's neck disorder is attributed to a known 
diagnosis, cervical strain, and his cervical strain is 
unrelated to his military service.

3.  There is no competent evidence showing the veteran has a 
chronic disability manifested by excessive weight gain that 
is due to undiagnosed illness, nor is there evidence his 
claimed excessive weight gain is a manifestation of a 
disability related to a disease or an injury in service.

4.  There is no current medical evidence of hemorrhoids, and 
in any event this is a known clinical diagnosis, not an 
undiagnosed illness.

5.  COPD and bronchitis also are known clinical diagnoses, 
and these conditions are unrelated to the veteran's military 
service.

6.  Current medical or objective evidence of a sinus disorder 
is not shown.

7.  Current medical or objective evidence of a leg rash also 
is not shown.

8.  There is no competent evidence showing the veteran has a 
chronic disability manifested by heat intolerance/sensitivity 
that is due to undiagnosed illness that developed as a result 
of his service in the Persian Gulf War or that his claimed 
heat intolerance/sensitivity is a disability otherwise 
related to his military service.

9.  The veteran's chronic diarrhea, claimed as 
gastroenteritis, is a gastrointestinal sign or symptom 
attributable to an undiagnosed illness.  

10.  The veteran's tinnitus is a known diagnosis, not an 
undiagnosed illness, and is unrelated to his military 
service.


CONCLUSIONS OF LAW

1.  A cervical spine (neck) disorder, excessive weight gain, 
hemorrhoids, COPD/bronchitis, a sinus disorder, a leg rash, 
heat intolerance/sensitivity, and tinnitus were not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service as a result of undiagnosed 
illnesses.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303, 
3.317, 3.655 (2007).

2.  The veteran's chronic diarrhea, however, is a 
manifestation of a disability due to undiagnosed illness. 38 
U.S.C.A. §§ 1117,  5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R §§ 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 197 (2002).  In March 2004, August 2005, and 
December 2006, following the Board's remands, VA sent letters 
to the veteran that:  (1) informed him of the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
oft the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claims, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim[s]." Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).



VA sent all of those letters after the initial adjudication 
of the claim, but that was because the RO initially 
adjudicated the claim in September 1997, nearly 3 years 
before the VCAA even came to exist in November 2000.  And in 
Pelegrini II, the Court clarified that, in these situations 
- where the initial adjudication preceded the enactment of 
the VCAA, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if that 
initial adjudication never occurred.  Rather, VA need only 
ensure the veteran receives, or since has received, proper 
VCAA notice followed by readjudication of his claims such 
that the intended purpose of the notice is not frustrated and 
he is given ample opportunity to participate effectively in 
the adjudication of his claims.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has 
held that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV). As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing all required VCAA notice, the veteran's 
claims have been readjudicated in SSOCs since issued, 
including considering any additional evidence submitted in 
response to the additional notice.

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

In the December 2006 letter, the veteran also was informed of 
the downstream disability rating and effective date elements 
of his underlying claims for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The RO and Appeals Management Center (AMC), on 
remand, obtained all relevant medical records the veteran and 
his representative identified.  Also on file for 
consideration are the veteran's Social Security 
Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2) 
and (3); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA has a duty to obtain a medical examination and nexus 
opinion if the evidence establishes (1) a current disability 
or persistent or recurrent symptoms of a disability, (2) an 
in-service event, injury, or disease, (3) current disability 
may be associated with the in-service event, and (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In November 2006, the Board remanded this case to afford the 
veteran a VA medical examination because he did not or was 
unable to report for previously scheduled examinations for 
his claimed disabilities.  The Board needed the examinations 
to determine whether he has the conditions alleged and, if 
so, whether they are attributable to his military service - 
including to undiagnosed illness.  In November 2006 and 
before, the Board, as well as the RO and AMC had informed him 
that additional development was required prior to appellate 
review of his claims.  38 U.S.C.A. § 3.159 (2007).  He was 
also advised of the consequences for failing to report for 
his examinations.  38 C.F.R. § 3.655.  Yet, without good 
cause shown, he failed to report for scheduled examinations 
for evaluation of his claimed disabilities.  It is clear from 
the record that he has been advised of what was required of 
him to adjudicate these claims on appeal, and that he has 
failed to comply.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  So, all things considered, the Board is 
satisfied that the duty to assist has been met. 38 U.S.C.A. § 
5103A.

Governing Statutes and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where chronicity of a 
condition manifested during service either has not been 
established or is legitimately questionable.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disability was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)). 

More specifically, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



VA shall pay compensation to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability" 
(manifested by certain signs or symptoms), which, by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a). 

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headaches, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

"Chronic" is defined as a disability existing for six months 
or more, or a disability that exhibits intermittent episodes 
of improvement and worsening over a six-month period.  
Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia Theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of his willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).



The Board additionally notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the revised law provides 
that, in addition to certain chronic disabilities from 
undiagnosed illness, service connection also may be granted 
for medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs and symptoms, as well as for any 
diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on another basis, 
including direct incurrence of the claimed disability in 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase and 
entitlement or continued entitlement, the claim shall be 
denied.  For an original claim, however, the claim shall be 
rated based on the evidence of record.  Examples of good 
cause include, but are not limited to, illness of the 
veteran, or illness or death of a family member.  38 C.F.R. 
§ 3.655.

I.  A Cervical Spine (Neck) Disorder due to Undiagnosed 
Illness

As a preliminary and threshold matter to the entirety of the 
veteran's claims based on undiagnosed illness, the Board 
notes that military records reflect that he served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  So he had the required service to warrant consideration 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for disability 
due to undiagnosed illness.

The veteran's service medical records are unremarkable for 
any complaints or findings referable to his neck or cervical 
spine. 

At a VA physical examination in November 1992, the veteran 
reported a 11/2-year history of throbbing on the left side of 
his neck.  An examination of his neck was negative.  In the 
diagnostic impression, the examiner reported indefinite 
symptomatology including left neck throbbing after the 
Persian Gulf.  The examiner stated there was no available 
evidence to support any diagnostic conclusion, and that the 
examination was within normal limits.  

A VA X-ray of the cervical spine in April 1996 was normal.  
At a VA medical examination in July 1997, the veteran 
complained of neck and shoulder pain.  A physical examination 
revealed some limitation of motion of the cervical spine 
in all planes.  The diagnosis was undiagnosed medical illness 
as a result of service in Southwest Asia that is Persian 
Gulf:  With manifestations of general joint pain, chest pain, 
specifically neck and shoulder pain.  

At a VA medical examination in August 1999, it was reported 
that the veteran's had arthralgia and significant 
degenerative disease of the cervical spine.  There were no X-
rays of the cervical spine.

At a private medical examination in December 2000, it was 
reported that the veteran had received treatment for neck and 
back pain with a history of back symptoms following a motor 
vehicle accident.  An X-ray of the cervical spine was 
unremarkable.  The examination diagnosis was:  cervical 
strain/sprain.  VA and private medical records from December 
2001 through January 2004 show the veteran received treatment 
for an 8-to-10-year history of chronic neck pain, and for 
cervical strain following an accident with a hammer.

Analysis

The veteran asserts that he has a neck disorder due to an 
undiagnosed illness as a result of his service in the Persian 
Gulf War. 

At this point it is imperative to note that it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board cannot make its own 
independent medical determination, and there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans v. 
West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.  

The record includes favorable medical evidence, most 
importantly the 1997 VA medical opinion stating the veteran's 
neck pain was a manifestation of an undiagnosed medical 
illness from his Persian Gulf War service.  While these 
findings are significant, it is imperative to note that the 
clinical record also includes a diagnosis of cervical strain, 
apparently the result of an intercurrent neck injury 
unrelated to the veteran's Persian Gulf War service.  
Cervical strain is a known clinical diagnosis.  There also 
have been indications he has degenerative disease of his 
cervical spine, another known clinical diagnosis.

A known clinical diagnosis cannot be considered an 
undiagnosed illness for purposes of entitlement to service 
connection based on service in the Persian Gulf War under 
38 C.F.R. § 3.317 (a)(1)(ii).  In addition, the veteran has 
failed to report for scheduled examinations for evaluation of 
this claimed disability, which could have shed light on the 
nature and etiology of his symptoms insofar as whether they 
are due to undiagnosed illness, also considering his 
unrelated intercurrent neck or cervical injury.  As a result, 
this claim must be considered on the evidence of record, see 
again 38 C.F.R. § 3.655, which is predominantly unfavorable 
in that it more so attributes his current cervical spine 
(neck) impairment to the intercurrent injury, not his 
military service in the Persian Gulf War.  The Board must 
emphasize that the Court has also held that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In addition, service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available. Combee, supra.  While 
there is current medical evidence of neck or cervical 
disability, service medical records are absent for any 
medical evidence of cervical or neck disability.  Cervical 
degenerative changes have been reported but there is no 
confirmed diagnosis of degenerative arthritis of the cervical 
spine for presumptive purposes under 38 C.F.R. §§ 3.307, 
3.309 (2007), and the degenerative changes, even if 
arthritis, are reported many years after service.  In 
addition, the record is also absent for any competent medical 
evidence of an etiological relationship or nexus between the 
veteran's neck or cervical disability and his period of 
military service.  The necessary requirements of medical 
evidence of service incurrence and a medical nexus for a 
claim based on direct service connection are not 
demonstrated.  Hickson, supra. 

The veteran's testimony about his symptoms have been taken 
into consideration in deciding this appeal, but his lay 
opinion of the etiology his claimed neck disability is not 
competent evidence. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  He is competent to 
report having experienced neck pain, etc., but not competent 
to determine the cause of it - including in terms of whether 
it is due to undiagnosed illness.  See 38 C.F.R. § 
3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  His lay assertions are not supported 
by the most probative, competent, medical evidence.

The evidence in favor of the claim does not approach 
equipoise, so the benefit of the doubt doctrine does not 
apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  Thus, the claim of service 
connection for a neck disorder due to undiagnosed illness is 
denied.

II.  Excessive Weight Gain due to Undiagnosed Illness

At entry into a period of service in January 1989, a medical 
record shows the veteran's weight was 146 pounds.  In 
September 1991, during his second period of military service, 
it was reported that his weight was 176 pounds (30 pounds 
more).  The service medical records are unremarkable for any 
complaints, findings, or diagnoses of a disability manifested 
by excessive weight.

A VA medical examination report in November 1992 shows the 
veteran's weight was 165 pounds (so 11 pounds less than when 
most recently measured).  VA medical records from 1993 
through 1995 show his weight ranged from 150 to 203 pounds.  
VA hospital records dated in March 1996 show he reported that 
he had gained weight in the past 5 years.  At VA medical 
examination in July 1997 it was reported that his weight was 
240 pounds.  No pertinent diagnosis was offered.  In May 2004 
a VA medical record shows he was described as moderately 
obese.

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for excessive weight 
gain due to undiagnosed illness.

The medical evidence appears to confirm the veteran's weight 
gain in the recent past.  The Board acknowledges that the 
list of signs or symptoms for manifestations of undiagnosed 
illnesses or medically unexplained chronic multi-symptom 
illnesses under 38 C.F.R. § 3.317 (b) is not exhaustive, but 
excessive weight gain is not a listed sign or symptom.  Nor 
has excessive weight gain been clinically attributed to an 
undiagnosed illness.  It must also be mentioned that, from a 
clinical standpoint, the veteran has been described as 
moderately obese, and obesity is a known clinical diagnosis, 
so service connection under the provisions of 38 C.F.R. 
§ 3.317 would be precluded.



It equally deserves mentioning that obesity is not a 
condition - in and of itself, which can be service 
connected.  38 C.F.R. §§ 3.303(c), 4.9; cf. 61 Fed. Reg. 
20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  As a result, they are not appropriate entities 
for the rating schedule.).

For purposes of direct service connection, a claimant must 
first have a disability, and excessive weight gain is not a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  See, too, Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (Service connection presupposes a current diagnosis of 
the claimed disability).  See also Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).

The veteran failed, without good cause, to report for a 
scheduled VA medical examination for evaluation of this 
claimed disability.  And consequently, the Board is required 
to address his claim based on the evidence of record.  
38 C.F.R. § 3.655.  His lay assertions and other testimony 
concerning the etiology of his excessive weight gain, no 
matter how sincere, are not considered competent evidence. 
Espiritu, supra.  

The evidence in favor of the claim does not approach 
equipoise, so the benefit of the doubt doctrine does not 
apply. Gilbert, supra.  The claim of entitlement to service 
connection for excessive weight gain due to undiagnosed 
illness is therefore denied.



III.  Hemorrhoids due to Undiagnosed Illness

The veteran's service medical records are absent for any 
complaints, findings, or diagnoses of hemorrhoids.  But the 
post-service clinical record shows he has complained of a 
history of this condition, and there have been indications of 
bright red blood on rectal examinations.

Analysis

Hemorrhoids, however, is a known clinical diagnosis - not a 
manifestation of a disability due to undiagnosed illness.  So 
service connection under the provisions of 38 C.F.R. § 3.317 
is precluded.

Also, even accepting that the veteran has hemorrhoids, they 
have not been attributed by a competent medical nexus opinion 
to his military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The evidence in favor of the claim does not approach 
equipoise, so the benefit of the doubt doctrine does not 
apply. Gilbert, supra.  The claim of entitlement to service 
connection for hemorrhoids due to undiagnosed illness is 
denied.

IV.  COPD/Bronchitis due to Undiagnosed Illness

The veteran's service medical records are unremarkable for 
any complaints, findings, or diagnoses referable to a 
respiratory or pulmonary disorder, including COPD or 
bronchitis.   



In November 1992, a VA chest X-ray showed minimal pleural 
scarring in the left base.  The veteran complained of 
shortness of breath during his June 1994 VA Gulf War Registry 
examination.  No disease was reported.  VA clinical records 
in the mid-1990s reveal complaints of shortness of breath and 
coughing.  In March 1996, the veteran was admitted to a VA 
hospital with respiratory complaints and a history of 
bronchitis.  The diagnoses included acute bronchitis and 
COPD.  VA clinical records through June 2004 show continued 
treatment for shortness of breath and chronic bronchitis.

Analysis

The preponderance of the clinical evidence shows the 
veteran's pulmonary and respiratory symptoms are associated 
with COPD and/or bronchitis.  Signs or symptoms involving the 
respiratory system may be manifestations of an undiagnosed 
illness under 38 C.F.R. § 3.317(b).  However, COPD and 
bronchitis are known clinical diagnoses, and therefore, 
cannot be considered undiagnosed illnesses or a qualifying 
chronic disability for entitlement to service connection 
based on service in the Persian Gulf War.  38 C.F.R. 
§ 3.317(a)(1)(ii).

Further, there is no evidence of respiratory or pulmonary 
complaints or findings during service, nor is there competent 
medical evidence linking the veteran's COPD or chronic 
bronchitis to his military service.  Hickson, supra.  
His lay assertions, other lay evidence and testimony offered 
regarding the etiology of these conditions is not competent 
evidence.  Espiritu, supra.

The weight of the evidence is against the claim, and the 
reasonable doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Service connection for COPD/bronchitis due to undiagnosed 
illness is denied.



V.  A Sinus Disorder due to Undiagnosed Illness

The veteran's service medical records are unremarkable for 
any complaints, findings, or diagnoses referable to sinus 
pathology.

The veteran complained of a sinus problem during his June 
1994 VA Gulf War Registry examination.  No disease was 
reported.  VA sinus X-rays taken in July 1995, following his 
headache complaints, were negative.  Subsequent private and 
VA medical records are quiescent for any pertinent pathology 
regarding a sinus disability.

Analysis

Signs or symptoms involving the respiratory system, 
presumably including sinus pathology, may be manifestations 
of an undiagnosed illness under 38 C.F.R. § 3.317(b).  
However, in order to establish service connection under 
38 C.F.R. § 3.317, a claimant must present evidence that he 
or she is a Persian Gulf War veteran who (1) exhibits 
objective indications; (2) of a chronic disability such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War, or to a degree of 10% or more; and 
(4) such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 C.F.R. § 3.317(a); Gutierrez v. Principi, 19 
Vet. App 1 (2004).

The only evidence in this case suggesting the veteran 
currently has a sinus disability are his unsubstantiated lay 
contentions.  But other than his complaints of sinus 
problems, the record is absent for any objective medical 
evidence of sinus pathology or objective indications of sinus 
disability.  Medical evidence of a current disability is a 
threshold requirement for VA disability compensation.  
Degmetich, supra.  As mentioned, although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  Espiritu, 
supra. Also, absent a diagnosis of a sinus disability, the 
threshold requirement for a claim of service connection on a 
direct basis is not demonstrated.  Hickson, supra.

The evidence in favor of the claim does not approach 
equipoise, so the benefit of the doubt doctrine does not 
apply.  Gilbert, supra.  The claim of entitlement to service 
connection for a sinus disorder due to undiagnosed illness is 
denied.

VI.  A Leg Rash due to Undiagnosed Illness

An enlistment report of medical history dated in January 1989 
indicated the veteran had a history of acne on his back.  A 
service medical record dated in August 1990 shows he had 
received treatment for a 10-year acne problem.  A physical 
examination revealed acne on his back, neck, chest, and face.  
Acne vulgaris was diagnosed.  Treatment during service for 
acne of the face and back was reported in September 1991.

In February 1995, the veteran was treated at a VA facility 
for a right thigh rash.  The diagnostic assessment was 
Persian Gulf Syndrome, and a dermatology consultation was 
planned.  An August 1995 dermatology report shows treatment 
for chronic folliculitis of the upper thigh.  At a VA medical 
examination in July 1997, he complained of a history of a 
rash.  The examination report revealed a diagnosis of 
undiagnosed illness, history of unexplained rash on the legs, 
not present now.

During a more recent VA medical examination in August 1999 it 
was reported that the veteran had multiple papules over his 
upper extremities.  The diagnostic assessment was chronic 
dermatitis, questionable herpaformis.  In October 1999, a VA 
medical record shows that a chronic maculopapular skin rash 
was reported.



Analysis

Signs or symptoms involving the skin may be considered a 
manifestation of an undiagnosed illness or medically 
unexplained illness under 38 C.F.R. § 3.317(b).  The record 
shows that folliculitis of the leg has been diagnosed on 
physical examination in the past, but it is a known clinical 
diagnosis for which benefits for an undiagnosed illness would 
not be available.  38 C.F.R. § 3.317 (a)(1)(i).  It is also 
noteworthy that a subsequent VA diagnosis indicated the 
veteran had an undiagnosed illness, yet a skin rash of the 
legs was not present.  Medical evidence of a current 
disability is a threshold requirement for VA disability 
compensation.  Degmetich, supra

Further, the record shows the veteran has a long history of 
skin pathology, pre-dating his military service, although not 
specifically confined to his leg or legs.  He was scheduled 
for VA medical examinations recently for evaluation of his 
claimed disabilities, including the alleged rash on his 
leg(s), yet he failed to report for the examination without 
good cause, which would have helped in clarifying the 
etiology of his skin pathology.  As a result his claim must 
be considered based on the evidence of record.  38 C.F.R. 
§ 3.655.  And his lay assertions, other lay evidence and 
testimony offered regarding the etiology of his claimed rash 
of the leg is not considered competent evidence.  Espiritu, 
supra.  With the record showing a previous clinical diagnosis 
of folliculitis, and more importantly absent any current 
objective indication of a rash on his leg(s), the veteran's 
claim based on both an undiagnosed illness and direct service 
connection must fail.  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The weight of the evidence is against the claim, and the 
reasonable doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Service connection for a leg rash due to undiagnosed illness 
is denied.



VII.  Chronic diarrhea, Claimed as Gastroenteritis, due to 
Undiagnosed Illness

A military emergency medical record dated in November 1989 
shows the veteran received treatment for stomach discomfort, 
described as a burning abdominal ache.  The diagnostic 
assessment was gastroenteritis versus gastritis.

A June 1990 service medical record reveals the veteran 
received treatment for abdominal complaints, including 
diarrhea.  The diagnosis was viral gastroenteritis.

VA clinical records from October 1992 through September 1995 
show the veteran's complaints of diarrhea.  Irritable bowel 
syndrome (IBS) and non-specific colitis were suspected.  
Gastroesophageal reflux disease (GERD) and diarrhea were 
reported as diagnoses.  During his July 1997 VA general 
medical examination, the diagnosis was undiagnosed medical 
illness with manifestations of gastroenteritis including 
diarrhea, heartburn.  Chronic diarrhea with a history of 
nonspecific colitis also was more recently reported during an 
October 1999 VA examination.  As well, VA clinical records 
through August 2000 reveal continued treatment for chronic 
diarrhea, with spastic colon and possible colitis offered as 
diagnoses.

In July 2001, a VA gastrointestinal examination was 
performed.  It was stated there had been extensive 
gastrointestinal work-up in the past, and that there was 
persistent diarrhea, severe abdominal pain, blood in the 
rectum, and heartburn.  The examiner reported that the 
veteran had a history of chronic diarrhea that remained 
unknown.  It was also stated that he had been given the 
diagnosis of IBS several years earlier.  VA clinical records 
through January 2004 show continued treatment for GERD and 
diarrhea.

Analysis

The crux of the matter at hand is to determine if the 
veteran's gastrointestinal pathology is attributable to an 
undiagnosed illness.  It is noteworthy that the record is 
replete with his complaints and treatment of gastrointestinal 
symptoms, most predominantly heartburn and diarrhea.  In 
fact, some of his gastrointestinal symptoms even appear to 
predate his period of active military service, so including 
his service in the Persian Gulf War.  Specifically with 
respect to his complaints of heartburn, suggested as a 
claimed disability, it is noted that the clinical record 
shows GERD has been associated with that symptom, and GERD is 
a known clinical diagnosis, for which service connection is 
precluded under 38 C.F.R. § 3.317. 

On the other hand, concerning his diarrhea, the veteran's 
symptoms have been described as chronic (meaning permanently 
recurring), and diagnoses have been questioned, yet no 
specific diagnosis has been offered.  It is noteworthy that 
among the diagnoses offered has been IBS, which is a 
medically unexplained chronic multi-symptom illness as 
specified in 38 C.F.R. § 3.317 (a)(2)(B).

Furthermore, and most persuasively, a VA clinician has stated 
that the veteran's chronic diarrhea has remained unknown, 
with a past diagnosis of IBS.  So despite his failure - 
without good cause, to report for a medical examination for 
evaluation of this claim, the medical and other relevant 
evidence indicates he has gastrointestinal pathology other 
than GERD, and a plethora of objective indications of a 
qualifying chronic disability as either an undiagnosed 
illness or a medically unexplained chronic multi-symptom 
illness.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  The veteran's 
ongoing diarrhea symptoms appear to meet the criteria that a 
disability as a manifestation of an undiagnosed illness be at 
least 10-percent disabling, considering 38 C.F.R. § 4.114, 
Diagnostic Code 7319, for irritable colon syndrome.  The 
evidence therefore supports this claim, especially resolving 
all reasonable doubt in his favor.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996)..



VIII.  Heat Intolerance/Sensitivity due to Undiagnosed 
Illness

The veteran's service medical records are unremarkable for 
complaints, findings, or diagnoses of a disability manifested 
by heat intolerance/sensitivity.

During his VA medical examination in July 1997, the veteran 
reported a history of sensitivity to heat.  In the diagnosis 
it was indicated he had undiagnosed medical illness(es) as a 
result of service in the Persian Gulf War, including 
manifestations of heat intolerance.

Analysis

The veteran has reported heat intolerance and heat 
insensitivity, and a VA clinician has stated that the veteran 
has an undiagnosed medical illness - including 
manifestations of heat intolerance.  The Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  But the 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Notwithstanding the diagnosis offered by the VA clinician, 
the evidence of record does not show that heat intolerance 
and sensitivity is a disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, 
38 C.F.R. § 3.317 requires either objective indicators of a 
disability, such as "signs" evident to a medical examiner or 
other, non-medical indicators capable of independent 
verification.  The record, including the July 1997 medical 
examination report, is bereft of any objective indications of 
chronic disability associated with the claimed heat 
intolerance and heat insensitivity; they are not evident.  In 
addition, the veteran has failed to report for a scheduled 
examination for an opinion on the matter.  The Board is 
therefore required to consider his claim based on the 
evidence of record.  38 C.F.R. § 3.655.


The veteran's statements and other lay testimony have been 
considered.  While lay persons are competent to comment on 
their observations, only medical professionals are competent 
to express opinions as to medical diagnoses or causation.  
Espiritu, supra.

The evidence of record does not establish the veteran has a 
disability that is manifested by heat intolerance and heat 
insensitivity from undiagnosed illness or his active duty 
service.  Therefore, service connection is not warranted 
under the provisions of 38 C.F.R. §§ 3.303, 3.317.

IX.  Tinnitus due to Undiagnosed Illness

The veteran's DD Form 214, Certificate for Release or 
Discharge from Service, shows that his military occupational 
specialty (MOS) was radio operator.  

The veteran's service medical records are unremarkable for 
any complaints, findings, or diagnoses referable to tinnitus.  
A service audiogram dated in September 1991 shows he was 
routinely exposed to hazardous noise.

In July 1996 a VA audiological examination was performed.  
The veteran reported noise exposure during service as a radio 
teletyper in close proximity to artillery units.  He cited a 
two-year history of tinnitus, and this condition was 
diagnosed.  A VA medical entry in April 2004 again shows his 
complaint of ringing in his ears.

Analysis

The veteran has tinnitus, as confirmed by audiological 
evidence.  But tinnitus is a known clinical diagnosis, and 
therefore, cannot be considered an undiagnosed illness or a 
qualifying chronic disability for entitlement to service 
connection based on service in the Persian Gulf War.  
38 C.F.R. § 3.317(a)(1)(ii).



Further, there is no medical evidence of tinnitus complaints, 
findings or diagnoses during service.  Service medical 
records indicate the veteran was exposed to excessive noise 
during service.  However, in 1996, he reported a two-year 
history of tinnitus (meaning since 1994 or thereabouts), 
which, if true, was some 3 years after his military service 
ended in December 1991.  Moreover, there is no competent 
medical evidence linking his tinnitus to his military 
service, including to the noise exposure he evidently 
experienced.  Hickson, supra.  It is worth reiterating that 
he failed, without good cause, to report for a medical 
examination for evaluation of this claimed disability - 
including to determine whether his tinnitus relates back to 
his military service and, in particular, to the noise 
exposure he admittedly experienced..  So this claim must be 
rated on the evidence already of record.  38 C.F.R. § 3.655.  
His lay assertions could be considered competent evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  But any such assertions would 
be contradicted by the medical evidence from 1996, 
retroactively dating his tinnitus back to only 1994 
or thereabouts.  His unsupported lay testimony is 
insufficient to relate his tinnitus back further than that, 
to before his military service ended in December 1991.  
Espiritu, supra.

The weight of the evidence is against the claim, and the 
reasonable doubt doctrine is not applicable. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  
Service connection for tinnitus due to undiagnosed illness is 
denied.




ORDER

The claim for service connection for a cervical spine (neck 
disorder) due to undiagnosed illness is denied.

The claim for service connection for excessive weight gain 
due to undiagnosed illness is denied.

The claim for service connection for hemorrhoids due to 
undiagnosed illness is denied.

The claim for service connection for COPD/bronchitis due to 
undiagnosed illness is denied.

The claim for service connection for a sinus disorder due to 
undiagnosed illness is denied.

The claim for service connection for a leg rash due to 
undiagnosed illness is denied.

The claim for service connection for chronic diarrhea, 
claimed as gastroenteritis due to undiagnosed illness, is 
granted.

The claim for service connection for heat 
intolerance/sensitivity due to undiagnosed illness is denied.

The claim for service connection for tinnitus due to 
undiagnosed illness is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


